Citation Nr: 1504766	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for external otitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs






WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of sixty days so additional evidence could be received.  During this period, treatment records from the Veteran Center were obtained and associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not experience compensable hearing loss at any point during the period on appeal.

2.  The Veteran's current headaches did not begin during active duty service, or for many years thereafter, and are not otherwise related to his service.

3.  The Veteran's chronic external otitis did not begin during active duty service, and is not otherwise related to his service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for service connection for headaches have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for external otitis have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Hearing Loss

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss.  During his May 2014 hearing, the Veteran testified he had difficulties hearing high pitched sounds, for example his home security system.  He also reported difficulties hearing when background noise was present, such as the television.

Under the regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.  If exceptional patterns of hearing impairment are shown, as defined by 38 C.F.R. § 4.86, then Table VI or Table VIa may be used to evaluate the Veteran's hearing.  

In this case, the Veteran was provided with a VA examination in April 2011 and audiometric testing was conducted.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
25
25
80
90
LEFT
25
25
85
95


The average pure tone threshold in the Veteran's right ear was 55 decibels, while the average pure tone threshold in the left ear was 58 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations, and the speech recognition score was 92 percent in both ears.

Under Table VI, a pure tone average threshold of 55 in the right ear with 92 percent speech discrimination score equates to level I hearing acuity.  A pure tone average threshold of 58 decibels in the left ear with 92 percent speech discrimination relates to a level II hearing acuity.  Under Table VII, a level II impairment in the poorer ear and a level I impairment in the better ear equates to a noncompensable rating for hearing impairment.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.  38 C.F.R. § 4.86.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the examiner noted the Veteran reported his loss of hearing acuity caused difficulties following the flow of conversations, and he had to ask for repetition often.  Therefore, the Board finds this examination was compliant with the requirements of Martinak.  

The claims file does not include any additional audiometric testing.  During the May 2014 hearing, the undersigned VLJ specifically asked the Veteran if his hearing loss was worse since his April 2011 VA examination.  However, the Veteran clearly stated he thought his hearing loss was currently about the same.  See Hearing Transcript pg. 4.  Therefore, the evidence does not reflect the Veteran's hearing acuity has worsened since his VA examination, and no additional audiometric testing was required.

Based on all the foregoing, the evidence does not establish the Veteran experienced compensable hearing loss at any point during the period on appeal.  Therefore, his appeal for an increased rating is denied.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address the disability.  The very symptoms that the Veteran describes, including difficulties hearing conversation and high pitched sounds, are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the claims file reflects that the Veteran continues to be self-employed as an owner of a lawn care business.  Thus, the Board finds that Rice is inapplicable as the evidence does not show unemployability.

Service Connection 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Headaches

The Veteran is seeking service connection for his headaches.  He asserts that his current headaches are due to his in-service exposure to a concussion grenade in 1970.

Service treatment records have been reviewed and do reflect the Veteran sought medical treatment for headaches during active duty service.  Specifically, in May 1970 he sought treatment for "pounding frontal headaches" for several weeks.  The in-service medical professional opined the Veteran had tension headaches, and after referral to optometry noted his headaches did not seem to have an ophthalmological origin. Therefore, the medical evidence reflects the Veteran experienced headaches during his active duty service.  However, he did not seek any additional treatment for headaches after May 1970.  On his January 1971 separation examination no headaches were noted, and his head was noted to be in normal condition.

During his hearing, the Veteran stated he never sought medical treatment for his headaches after service.  Therefore, the claims file does not include any medical treatment records relating to the Veteran's post-service complaints of headaches.

In July 2012, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, including his in-service treatment for headaches, as well as personally interviewed and examined the Veteran.  During his hearing, the Veteran reported he started having his current headaches about 15 years ago, or in the late 1990s.  He explained that during service he experienced headaches following the explosion in 1970, but these headaches resolved after a few weeks.  He then reported he did not experience any headaches until about 15 years ago.  Based on the Veteran's own statements, the VA examiner opined his current headaches did not begin during and continue since his active duty service, and were not otherwise caused by service.  Because this examiner's report provides a clear opinion and a complete rationale, the Board finds this report provides probative evidence against the Veteran's appeal.

During his May 2014 hearing, the Veteran clarified that right after the concussion grenade he had nearly constant headaches, but they got better.  However, he stated, "I'm sure that I had them when I got out of service."  See Hearing Record (HR) 7.  When questioned about his statements during his VA examination, the Veteran stated the examiner wanted him to narrow down when his headaches began, and because he experienced them for a long time he estimated 15 years ago.  Id.  When specifically asked by the undersigned if his statements made during his VA examination denying any headaches until about 15 years earlier were true, the Veteran answered, "I'm sure it is if that's what's on there."  HR 8.  His wife stated she had been married to the Veteran for 35 years, or since approximately 8 years after his separation from active duty service, and the Veteran had experienced headaches since she knew him.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds the Veteran's is competent to describe the onset of his current headaches.  However, the Board is within its province to weigh the Veteran's competent lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In this case, the Veteran's competent lay statements made during his hearing testimony, which suggest he experienced headaches since his separation from active service, are at odds with his competent lay statements made during his VA examination, in which he reported his current headaches only began in the late 1990s.  In resolving this discrepancy, the Board finds that statements made to the medical professional during the Veteran's VA examination are more credible than his statements made purely for compensation purposes during his VA examination.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Fed. R. Evid. 803(4); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (stating that the Federal Rules of Evidence are not binding, but may provide useful guidance).  Accordingly, the Board finds the Veteran's more credible competent lay statements reflect his headaches resolved prior to his separation from active duty service, and his current headaches did not begin until the late 1990s, more than two decades after his separation from active duty service.

Based on the foregoing, the evidence does not establish the Veteran's current headaches began during and continued since his active duty service, but instead began more than two decades after his separation from service.  Additionally, the claims file does not contain any medical evidence relating the Veteran's current headaches to his active duty service, and instead the VA examiner's probative report provides evidence against the Veteran's appeal.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.

External Otitis

The Veteran is also seeking service connection for recurrent external otitis.  He asserts this condition is related to being hit by a concussive grenade in close range during active duty service, shortly after which his ears bled.

Service treatment records reflect the Veteran sought treatment for pain in his ears in June 1970 after being near loud noise several days earlier.  The medical professional noted the Veteran had a reddened left ear canal and tympanic membrane, and opined he had external otitis.  Therefore, the service treatment records reflect the Veteran experienced external otitis during active duty service.  However, he did not seek any additional treatment this disorder after June 1970.  Additionally, his ears were noted to be in normal condition on his January 1971 separation examination, and no ear symptoms were noted.  Therefore, although the Veteran sought treatment for external otitis on one occasion during active duty service, no reoccurring disorder was noted.

In July 2012, the Veteran was provided with a VA examination.  The examiner noted the Veteran was diagnosed with chronic external otitis after service.  The Veteran explained that he did not have external otitis until after service, and had been treated for his condition for numerous years.  He reported his ear did not drain, but instead accumulated debris and itched.  Based on this information, the examiner opined the Veteran's chronic external otitis did not begin during, or was otherwise caused by, his active duty service.  The examiner also opined this condition was not related to headaches, hearing loss, or tinnitus.

The claims file does not include any other medical records relating to the Veteran's external otitis.

In his May 2014 hearing, the Veteran described that he experienced wax buildup and on three or four occasions which his private physician "dug it out."  This physician also noted the Veteran had "some kind of growth on it or something" and gave the Veteran medication to treat the itching of his ears.  Records from this referenced private physician are not included in the claims file.  Accordingly, the record was held open following the hearing so the Veteran could submit these records, however to date no such records have been received.  Additionally, the Board notes the Veteran has not asserted these private treatment records include any opinion relating his current chronic external otitis to his active duty service.

Based on the foregoing, the evidence does not establish the Veteran's recurrent external otitis began during and continued since his active duty service, or was otherwise caused by service.  Although the Veteran was treated on one occasion during service for external otitis, service treatment records do not reflect he developed a recurrent or chronic disorder.  Post-service medical records do not relate the Veteran's external otitis to his active duty service, and the VA examiner specifically opined his external otitis was not related to active duty service.  Therefore, the elements of service connection have not been met and his appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in "full developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post service VA treatment records have been obtained.

As discussed above, during his hearing and his VA examination the Veteran indicated he received private treatment relating to his external otitis.   Accordingly, the record was held open for a period of thirty days following his hearing so the Veteran could submit these identified records.  Although the Veteran submitted additional VA psychiatric treatment records during this period, no private treatment records were submitted.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Veteran was already advised to submit these private treatment records and provided an opportunity to do so, but choose not to cooperate, no additional assistance or development is required.

The Veteran was also provided with a hearing before the undersigned VLJ in May 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Tennessee Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations relating to the issues discussed above.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a compensable rating for service-connected hearing loss is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for external otitis is denied.


REMAND

The Veteran's claim for service-connected for an acquired psychiatric disorder, to include PTSD, requires remand for additional development.  Specifically, during the Veteran's June 2011 VA examination he was not found to have a current psychiatric disorder.  However, the claims file includes recent psychiatric treatment records from the Veteran Center in June 2014, which have not yet been considered by the AOJ.  These newly submitted records reflect the social worker provisionally diagnosed the Veteran with PTSD, suggesting the Veteran may have developed a psychiatric disorder in the nearly four years since his VA examination.  

Accordingly, remand is required so these newly submitted relevant records may be considered by a VA examiner and the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any mental health records that may have come into existence from the June 2011 VA examination until the June 2014 Veteran Center records.

2.  Review any evidence obtained in conjunction with all the other evidence of record and undertake any additional development deemed necessary for a full and fair adjudication, such as a new VA examination and/or opinion.    

3.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


